Name: 84/36/EEC: Commission Decision of 9 January 1984 concerning certain protective measures against foot-and-mouth disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  animal product
 Date Published: 1984-01-28

 Avis juridique important|31984D003684/36/EEC: Commission Decision of 9 January 1984 concerning certain protective measures against foot-and-mouth disease in the Netherlands Official Journal L 023 , 28/01/1984 P. 0034 - 0035*****COMMISSION DECISION of 9 January 1984 concerning certain protective measures against foot-and-mouth disease in the Netherlands (84/36/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in the Netherlands; whereas this outbreak is liable to endanger the herds of other Member States, in view of the large-scale trade both in animals and fresh meat; Whereas measures taken by the Netherlands authorities have enabled the disease to be restricted to a limited part of their territory and it is therefore suitable to limit restrictive measures to consignments from this region; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Netherlands shall not send to other Member States live bovine animals and swine coming from the part of their territory indicated in the Annex. Article 2 The Netherlands shall not send to other Member States fresh meat of bovine animals, swine or sheep and goats, or meat-based products coming from the part of their territory indicated in the Annex other than products having undergone one of the treatments provided for in Article 4 (1) of Directive 80/215/EEC. Article 3 1. The animal health certificate mentioned in Directive 64/432/EEC and accompanying the animals coming from the Netherlands must be completed in the following manner: 'Animals conforming to the Commission Decision of 9 January 1984.' 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (6) and accompanying fresh meat dispatched from the Netherlands must bear the following entry: 'Meat conforming to the Commission Decision of 9 January 1984.' 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7) and accompanying meat products as referred to in Article 1 dispatched from the Netherlands must bear the following entry: 'Products conforming to the Commission Decision of 9 January 1984.' Article 4 The Commission shall follow the development of the situation and may amend this Decision in the light of such development. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 26, 31. 1. 1977, p. 85. ANNEX The territory of the communes of Noordoostpolder and Urk and of Flevoland.